Case: 19-1348
          Case 1:19-cv-10407-LTS
                Document: 26 Page:
                                 Document
                                    1  Date
                                          12 Filed:
                                              Filed 08/01/2019
                                                    08/01/19 Page
                                                                Entry
                                                                  1 of ID:
                                                                        2 6271797




                United States Court of Appeals
                                 For the First Circuit
                                     _____________________

 No. 19-1348

                                    JONATHAN MULLANE,

                                        Plaintiff, Appellant,

                                                 v.

               RALPH D. GANTS; MICHELE B. HOGAN; MAURA T. HEALEY,
                        in both her individual and official capacities,

                                      Defendants, Appellees.
                                      __________________

                                               Before

                                 Torruella, Thompson and Barron,
                                          Circuit Judges.
                                      __________________

                                           JUDGMENT

                                      Entered: August 1, 2019

        Pro se Plaintiff-Appellant Johnathan Mullane appeals from the decision of the district court
 dismissing the underlying complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Defendant-
 Appellees have moved for summary affirmance.

         After our own careful de novo review of the record and the arguments presented, we agree
 with the district court that dismissal was in order. See Johnson v. Rodriguez, 943 F.2d 104, 107
 (1st Cir. 1991) (applying plenary review under predecessor version of screening statute); Kelly v.
 Nortel Networks Corp., 86 Fed.Appx. 439, 439 (1st Cir. 2004) (same). The complaint sought direct
 review of final state court judgments. Such review is barred by 28 U.S.C. § 1257 and the Rooker-
 Feldman doctrine, which limit such review to the United States Supreme Court. See Tyler v.
 Supreme Judicial Court of Massachusetts, 914 F.3d 47 (1st Cir. 2019); Federación de Maestros de
 Puerto Rico v. Junta de Relaciones del Trabajo de Puerto Rico, 410 F.3d 17, 24 (1st Cir. 2005).

        While notice and an opportunity to amend the complaint are typically afforded before a
 screening dismissal for failure to state a claim, we cannot say that the district court erred in
 concluding that amending the complaint would be futile in this case.
Case: 19-1348
          Case 1:19-cv-10407-LTS
                Document: 26 Page:
                                 Document
                                    2  Date
                                          12 Filed:
                                              Filed 08/01/2019
                                                    08/01/19 Page
                                                                Entry
                                                                  2 of ID:
                                                                        2 6271797



         The Defendant-Appellees' Local Rule 27.0(c) motion for summary disposition is
 GRANTED, and we AFFIRM. Any remaining pending motions, including the motion to stay
 briefing, are DENIED as moot.

                                              By the Court:

                                              Maria R. Hamilton, Clerk

 cc:
 Jonathan Mullane
 Cassandra Bolanos
 Maura T. Healey
